Citation Nr: 0425082	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-18 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.	Entitlement to service connection for a left shoulder 
disability.

2.	Entitlement to service connection for an eye disability.

3.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from August 
1944 to June 1946.  The veteran's service records also 
reflect a possible period of duty in the Naval Reserve from 
June 1946 to May 1953 that has not been verified.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the RO, inter alia, denied service connection for a left 
shoulder condition, an eye condition, and PTSD.  The veteran 
filed a notice of disagreement (NOD) in September 2002, and a 
statement of the case (SOC) was issued in November 2002.  The 
veteran filed a substantive appeal in May 2003.  

In July 2004, the veteran's representative submitted to the 
Board, along with its Informal Hearing Presentation (IHP), 
copies of various internet publications, pertaining to the 
ship on which the veteran was stationed while in service, and 
to military actions in which the veteran states that he was 
involved.  The Board accepts this evidence for inclusion in 
the record.  See 38 C.F.R. 20.1304(b) (2003).  

In August 2004, the undersigned Veterans Law Judge (VLJ) 
granted the veteran's motion to advance his appeal on the 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002);      38 
C.F.R. § 20.900(c) (2003).

The Board's decision denying the veteran's claims for service 
connection for a left shoulder condition and an eye condition 
are set forth below.  The claim for service connection for 
PTSD is addressed in the remand following the order; this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.



FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims for service connection for left 
shoulder and eye disabilities has been accomplished.

2.	A left shoulder condition was not shown in service, and 
there is no medical evidence of a nexus between any current 
left shoulder disability and service.

3.	No eye condition or bullet wound to the head was shown in 
service, and there is no persuasive medical evidence of a 
nexus between any current eye disability and service.


CONCLUSIONS OF LAW

1.	The criteria for service connection for a left shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).

2.	The criteria for service connection for an eye disability 
have not been met.      38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims for service 
connection for left shoulder and eye disabilities has been 
accomplished.  

Through the November 2002 SOC, the July 2003 supplemental SOC 
(SSOC), and the RO's letters of January 2001, November 2001, 
and April 2003, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claims.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claims.

Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claims.  In its January 2001 
letter, the RO requested that the veteran submit any 
additional evidence in support of his claims, and informed 
the veteran that the most helpful information in support of 
these claims would be statements from doctors who have 
treated him for his claimed conditions.  In its November 2001 
letter, the RO specifically informed the veteran of the 
provisions of the VCAA.  The RO also requested that the 
veteran provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any VA treatment records, employment 
records, or records from other Federal agencies, as well as 
requested that the veteran submit any additional evidence in 
his possession.  The RO informed the veteran that it had 
already obtained copies of some of the veteran's service 
medical records (SMRs), and treatment records at the VA 
Medical Center (VAMC) in Syracuse, New York.  In April 2003, 
the RO sent a letter to the veteran informing him that it had 
not yet been able to obtain copies of treatment records from 
one of the veteran's private physicians, and recommending 
that the veteran contact this physician himself and 
personally request these records.  Through these letters, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the November 2002 SOC 
explaining what was needed to substantiate the claims for 
service connection for a left shoulder condition and for an 
eye condition within four months of the July 2002 rating 
decision on appeal, and the veteran was thereafter afforded 
the opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of January 2001, November 2001, and April 2003; the 
veteran has not informed the RO of the existence of any 
evidence that has not already been obtained, either in 
response to that letter, or at any other point during the 
pendency of this appeal. 
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the each claim currently 
under consideration is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained hospitalization and outpatient treatment reports 
from the Syracuse VAMC from April 1999 to November 2002, and 
from January 2003 to March 2003, as well as treatment records 
from various private physicians. Moreover, the veteran has 
been given opportunities to submit evidence to support his 
claim, and has submitted service personnel records with 
respect to his discharge,
copies of his treatment records from Syracuse VAMC that 
include his comments regarding the information contained 
therein, the above-mentioned articles from internet sources 
regarding the ship on which the veteran was stationed and 
military actions in which he claims he was involved, and a 
personal statement dated July 2000.  Significantly, neither 
the veteran nor his representative has identified any 
additional outstanding pertinent evidence that has not been 
obtained, and the record does not otherwise indicate that 
there are existing records pertinent to the claims on appeal 
that need to be obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims on appeal. 

II.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
during service.  38 C.F.R. § 3.303(d).  

A.	Left shoulder 

The veteran's SMRs reflect no complaints or diagnosis of, or 
treatment for, any injury or condition affecting the left 
shoulder.  The veteran's service personnel records also 
include no information that might suggest the presence of 
such a condition during service. 

A March 1996 record of treatment by Dr. A. Wise, private 
physician, documents an impression of shoulder pain that was 
probably due to bursitis.

In his July 2000 statement, the veteran stated that he 
injured his left shoulder in 1944 during a training exercise 
in service.  According to the veteran, the condition of his 
left shoulder deteriorated until at one point a doctor 
informed him that he had a torn rotator cuff, and thereafter, 
he underwent a shoulder operation.

Treatment records from the Syracuse VAMC from April 1999 to 
November 2001, and from January 2003 to March 2003, document 
the veteran's ongoing symptoms in relation to a left shoulder 
condition.  A July 1999 treatment record noted the veteran's 
report of left shoulder pain, and the observation of a VA 
physician that the veteran's left shoulder had audible and 
palpable crepitus.  In September 2000, a VA orthopedist 
provided an impression of a chronic tear of the left rotator 
cuff, following a physical examination of the veteran and an 
analysis of a recent MRI.  This orthopedist further stated 
that the veteran's rotator cuff and his infraspinatus muscle 
both showed marked atrophy; also, the humeral head was 
displaced superiorly and was abutting the underside of the 
acromion, and there was a large effusion present with fluid 
tracking along the biceps tendon.  In January 2001, the 
veteran underwent a rotator cuff repair, however, this 
procedure was only partially completed before it was 
thereafter aborted.  It was noted later that month, that the 
veteran's condition had improved following the procedure.  
Subsequent VA treatment records document the veteran's 
ongoing problems related to his left shoulder of arthritis, 
arthralgia, and a history of a rotator cuff injury.  In 
particular, in February 2003, a VA physician provided a 
detailed assessment as to the veteran's left shoulder 
condition, indicating that he had neck and left shoulder 
pain, shoulder arthritis, and a history of bilateral rotator 
cuff damage and cervical spine osteoarthritis that could be 
causing the pain.  This physician also noted that cervical 
spine x-rays showed multiple level degenerative disease, and 
that MRI cervical spine results showed a large osteophyte at 
C2-3.  

In his undated personal statement, received by the RO in 
January 2003, the veteran contended that he injured his left 
shoulder during service while stationed at Fort Pierce, 
Florida, during training for an amphibious demolition squad.  
According to the veteran, a military doctor operated on the 
shoulder and indicated that it would heal.  The veteran 
further stated that he underwent a second shoulder operation 
at the Syracuse VAMC, and that he was told at the time of 
this second operation that there was nothing that could be 
done and he would eventually need a plastic shoulder, as the 
ligaments and muscles were all torn and unrepairable.  The 
veteran claimed that at present he had very little use of his 
left arm for downward motions, and no use for upward motions.

Considering the pertinent evidence in light of the above-
cited legal authority, the Board finds that the claim for 
service connection for a left shoulder disability must be 
denied.  

The Board notes that VA physicians have diagnosed the veteran 
with a left rotator cuff injury and with left shoulder 
arthritis, and at least one private physician during the mid-
1990s has provided a comparable diagnosis.  Thus, there is 
competent evidence of a current disability.  However, the 
claim must be denied because there is no competent evidence 
of a medical nexus between any current disability and the 
veteran's s active military service.  

As indicated, no left shoulder condition was shown in 
service.  Neither the veteran's induction or separation 
examination reports list any specific physical defects 
involving his left shoulder.  There also is no evidence to 
document any left shoulder injury, as alleged.  

Even assuming, arguendo, that the veteran did injure his 
shoulder, as alleged, there also is nothing to document 
continuity of left shoulder symptoms f a left shoulder 
disability that might indicate a possible nexus to service; 
rather, the earliest evidence of any left shoulder problems 
was in March 1996-50 years after the veteran's separation 
from service in 1946.  Further, there is no medical opinion 
establishing a nexus between any current left shoulder 
problems and service, and the veteran has not alluded to the 
existence of any such opinion.   

B.	Eye condition

The veteran's SMRs reflect no complaints or diagnosis of, or 
treatment for, any injury or condition affecting either of 
his eyes.  On induction, as well as on separation from active 
duty, the veteran's uncorrected vision in both eyes was 
recorded as 20/20.  The veteran's service personnel records 
also include no information that might suggest the presence 
of an eye condition during service.

Treatment records from Dr. G. Tennycky, private optometrist, 
dated from September 1998 to January 2000, include a 
September 1998 report that noted the veteran's complaint of 
blurry vision.  It was also noted that the veteran was 
negative for ocular surgery or injury.  An impression was 
provided of dermatochalasis and ptosis.  In February 1999, 
the veteran complained of blurry vision and other symptoms 
following recent cataract surgery.  An impression was 
provided of viral conjunctivitis of the right eye.  A 
December 1999 record documents the veteran's continued 
complaints of blurry vision in his left eye, and the 
optometrist's impression of blepharitis.  

A February 1999 treatment report from Dr. S. Spalding, 
private optometrist, documents that the veteran had undergone 
cataract surgery that month, and that while his vision had 
improved since the surgery, his central vision remained 
somewhat blurry in the left eye.  The optometrist provided an 
impression that the veteran's visual symptoms were possibly 
related to mild cystoid macular edema.   

Treatment records from the Syracuse VAMC include an April 
2000 report of a VA nurse, documenting the veteran's 
subjective report that during service he was struck in the 
head with a cable, and that his retinal films subsequently 
showed a bruise to the left eye.  A May 2001 report from a VA 
physician documents under the category of past surgical 
history, a gunshot wound to the head during service with 
three shrapnel fragments to the skull and left temple area, 
and that there was no brain injury, and the shrapnel 
fragments were later removed.  This physician did not 
expressly note whether this notation of a prior gunshot wound 
was based on the veteran's reported history or on objective 
sources; this prior injury was also listed under the same 
category as various other previous injuries and surgeries 
that were elucidated based on the subjective reports of the 
veteran, such as prior work related injuries in 1950 and 
1988.  Subsequent treatment reports from this physician 
reiterate this information in reference to the veteran's past 
surgical history.  In May 2002, a VA optometrist noted the 
veteran's subjective report of experiencing a bullet wound to 
the head and left temporal area in service, and that his 
visual acuity has always been worse since this trauma.  This 
optometrist provided an impression of symptomatic decrease in 
vision in both eyes, pseudophakia of both eyes, and a history 
of trauma (a bullet injury) to the left eye, with a previous 
abnormal CT scan of the left orbit.  The optometrist also 
indicated that he had directed the veteran to obtain the 
previous CT scan results, and that once the veteran had 
obtained these results, the optometrist would then schedule 
the veteran for a follow-up CT.  In June 2002, this 
optometrist provided a clinical impression of anterior 
uveitis of the left eye that had resolved and tapered off, 
and of decreased visual acuity of the left eye, noting also 
that according to the veteran his vision had been worse in 
the left eye than the right eye since an injury in service.    

In his July 2000 statement, the veteran contended that he 
suffered an eye injury in April 1945 during the invasion of 
Okinawa, while assisting in the navigation and operation of a 
military personnel landing craft.  The veteran stated that 
when the landing craft arrived on the beachfront of Okinawa, 
the ramp at the front of the craft initially would not go 
down.  The veteran pried the ramp loose with a metal bar, and 
the ramp finally lowered, however, in the process a cable 
that had been attached to the ramp snapped and bounced back, 
hitting the veteran on the left side of the head. After this 
incident, the veteran had double vision in his right eye 
which eventually cleared up, but the vision in his left eye 
never returned to normal.  He still had an old bruise behind 
his left eye.  According to the veteran, following this 
experience in Okinawa, a military physician and a marine 
captain informed him that he had in fact been struck in the 
head by a bullet, and that they were going to recommend the 
veteran for a Purple Heart due to this bullet wound.      

In his personal statement received January 2003, the veteran 
reiterated his account of a head injury in service while 
assisting in the operation of a personnel landing craft, 
recounting that a cable hit him in the head while he was 
lowering the ramp of the craft, and also that he was struck 
by a bullet in the head.  The veteran claimed that after 
these injuries, he experienced double vision and reduced 
visual acuity in both eyes, and that his vision never 
completely returned to normal in his left eye.    

As with the left shoulder, the record reflects current eye 
disability.  Both VA and private physicians have diagnosed 
the veteran as having cataracts, pseudophakia, and anterior 
uveitis, amongst other eye-related disorders, and have noted 
his ongoing blurry vision and decreased visual acuity, 
particularly in the left eye.   The question remains, 
however, as to whether there is competent and persuasive 
evidence of a nexus between any current left eye disability 
and the veteran's military service.  

As indicated above, the veteran's SMRs in this case reflect 
no complaints, findings or diagnoses of any eye condition in 
service.  At both induction and separation, uncorrected 
vision in each eye was reported to be 20/20.  Hence, no eye 
condition was shown in service.  Further, while the veteran 
alleges injuries in service, nothing is his SMRS reflect any 
eye injury, to include a bullet injury to the head, as 
alleged.  The Board notes that, given the nature of a bullet 
injury, the SMRS should contain records of, or reference to, 
treatment for a bullet wound in service.  Hence, the 
veteran's assertions that such an injury occurred do not 
appear to be credible.  There also is no persuasive evidence 
of a nexus between any current eye disability and service.  

In a May 2001 notation, a VA physician listed, under the 
category of category of past surgical history, of a gunshot 
wound to the head during service with three shrapnel 
fragments to the skull and left temple area, and subsequent 
removal of these shrapnel fragments.  This notation is merely 
a reiteration of the veteran's reported history, and does not 
constitute competent evidence of the required nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("Evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical 
evidence'...[and] a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional.").  

The Board also notes that, in May 2002, a VA optometrist 
documented the veteran's reported history of a bullet wound 
to the head/left temporal area during service with reduced 
visual acuity in the left eye since this trauma, and then 
provided an impression of a history of trauma (a bullet 
injury) to the left eye with a previous abnormal CT scan of 
the left orbit.  To the extent that this examiner may be 
attempting to offer an opinion as to etiology of current left 
eye disability, the Board reiterates that the record simply 
does establish any bullet wound to the head in service.  The 
examiner also stated that he had not actually reviewed the 
abnormal CT scan in question, but that he anticipated 
eventually receiving a copy of the scan from the veteran.  
Under these circumstances, the Board finds that any nexus 
opinion by this examiner would not constitute competent and 
persuasive evidence upon which to predicate a grant of 
service connection.  In this regard, the Board emphasizes 
that, as a medical opinion can be no better than the facts 
alleged by the veteran, an opinion based on an inaccurate 
factual premise has no probative value.  See Reonal v. Brown, 
5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  

C.  Conclusion

For all the foregoing reasons, the claims for service 
connection for left shoulder and eye disabilities must be 
denied.

In connection with each claim, the Board has considered the 
veteran's assertions in this case as to both claims for 
service connection.  However, as a layperson without the 
appropriate medical training and expertise, the veteran is 
not competent to provide a probative opinion on a medical 
matter, to include providing a medical opinion linking a 
current disability to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Similarly, the 
veteran's allegations as to what a physician in service has 
told him about a possible torn rotator cuff, or a bruise to 
the left eye, do not constitute competent or probative 
evidence to support either claim.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine to each claim.  However, as 
there is no competent and persuasive evidence to support 
either claim, that doctrine is not for application.   See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49,  53-56 (1990).


ORDER

Service connection for a left shoulder disability is denied.

Service connection for an eye disability is denied.


REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2003).  

In December 2000, a VA psychiatrist at the Syracuse VAMC 
diagnosed the veteran with PTSD; subsequent psychiatric 
treatment records as well as other general medical records 
continue to note a diagnosis of PTSD.

The Board notes, as the RO has, that several of the events 
the veteran has claimed to have witnessed or experienced in 
service-to include seeing a woman who had been severely 
mutilated tied to a tree, and a report that any unnamed man 
had died when his ship was hit by enemy fire in April 1945-
have not been verified, and are not verifiable.  However, 
among his alleged in-service stressors, the veteran also has 
alleged that, during the invasion of Okinawa in April 1945, 
while stationed aboard the U.S.S. Lumen off the coast of 
Okinawa, his ship was under the constant threat of attack 
from nearby enemy kamikaze airplanes.  According to the 
veteran, his ship underwent numerous air raid alerts, during 
which he would observe anti-aircraft fire from the direction 
of the shore and would know that enemy aircraft were nearby, 
and the veteran at the time also knew that many ships nearby 
had already been sunk or damaged by kamikaze planes.    

A review of the record in the case indicates, based on the 
veteran's service personnel records, that he served as a 
Motor Machinist's Mate (MOMM) on the U.S.S. Lumen during his 
active military duty, including during the April 1945 
invasion of Okinawa.  The veteran was awarded one bronze star 
on the Asiatic-Pacific Theater Ribbon for having participated 
in the support and occupation of Okinawa.  Also associated 
with the claims file is a ship's history for the Lumen, 
documenting its role in the invasion of Okinawa through 
unloading cargo and equipment via its mobile landing craft, 
as well as its undergoing nightly air raids while located of 
the coast of Okinawa.  These record further show that 
although there were no direct attacks on the Lumen during 
these air raids, the ship had numerous opportunities to fire 
upon enemy forces despite not actually taking any of these 
opportunities.    

While there is obviously is nothing in the record to document 
the veteran's actual feelings or knowledge associated with 
these events, the Board is satisfied that the record tends to 
establish that the veteran's ship was under the ongoing 
threat of attack, as alleged.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  Since such a threat would likely be stressful to the 
veteran, the Board finds that the occurrence of this reported 
stressor is substantially corroborated.  However, the 
question remains as to whether he currently has PTSD as a 
result of this corroborated stressor.  While the record 
includes diagnoses of PTSD, none of these diagnoses 
specifically identifies the corroborated stressor noted above 
as the basis for the diagnosis.  The Board is not bound to 
accept as credible a diagnosis of PTSD that is not based upon 
a recognizable stressor.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

Thus, this case turns on whether the veteran, in fact, 
suffers from PTSD, as a result of his verified in-service 
stressor.  Hence, the RO should schedule the veteran for a VA 
examination for the purpose of determining whether the 
corroborated in-service event is sufficient to support a 
diagnosis of PTSD, before the claim for service connection of 
PTSD is considered on the merits.  The veteran is herein 
advised that, in keeping with VA's duty to assist, the 
purpose of any examination requested pursuant to this remand 
is to obtain information or evidence that may be dispositive 
of the appeal.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  Hence, failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
examination sent to him by the pertinent VA medical facility.   

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes records from the Syracuse VAMC dated 
from April 1999 to November 2002, and from January 2003 to 
March 2003.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Hence, the RO must obtain all 
outstanding pertinent medical records from the Syracuse VAMC 
since March 2003, following the procedures prescribed in 
38 C.F.R. § 3.159(c)(2) (2003) as regards requesting records 
from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Syracuse 
VAMC all outstanding pertinent records of 
all psychiatric evaluation and/or 
treatment of the veteran since March 2003.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2003) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should schedule 
the veteran for an examination by a VA 
psychiatrist.  The veteran's entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the physician 
designated to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  

In rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only the 
specifically corroborated in-service 
stressful event-the veteran's exposure to 
the ongoing threat of enemy attack in 
April 1945 while stationed aboard the 
U.S.S. Lumen off the coast of Okinawa-may 
be considered for the purpose of 
determining whether exposure to such in-
service event has resulted in PTSD.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should also comment upon the 
link between the current symptomatology 
and the veteran's verified stressor. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	The RO must also review the claims file 
to ensure that any additional notification 
and/or development required by the VCAA 
has been accomplished.  

8.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.  

9.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



